Citation Nr: 1635428	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a heart disorder, to include myocarditis or any residuals thereof.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a bilateral eye disorder manifested by floaters.

6.  Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a respiratory disorder, to include asthma.  

9.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, to exclude the period from December 13, 2013 through March 31, 2014.  

10.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine strain.

11.  Entitlement to an initial compensable evaluation for right shoulder strain and tendinopathy for the period prior to September 19, 2012, and in excess of 10 percent thereafter.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1994 to May 1997, February 2003 to May 2003, and August 2004 to January 2012.  The Board notes that the Veteran's period of service from February 3, 2011 through January 26, 2012, is considered dishonorable for VA purposes, as found in the August 2012 administrative decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012, November 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was before the Board in June 2015, at which time the Board denied increased evaluations for the Veteran's lumbar spine, right shoulder, bilateral pes planus, and gastroesophageal reflux disease (GERD) disabilities, as well as earlier effective dates for the awards of service connection for his PTSD, GERD, lumbar spine and right shoulder disabilities, and entitlement to a temporary total rating under 38 C.F.R. § 4.29 for any period other than from December 13, 2013 through March 31, 2014.  

Following that decision, the Veteran timely appealed all of those issues to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the June 2015 decision as to issues of increased evaluation for the Veteran's lumbar spine and right shoulder disabilities and remanded those matters to the Board for compliance with the terms of the JMR.  Pursuant to the JMR, the Court dismissed the appeal as to the pes planus and GERD ratings issues, the effective date issues, and the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29.  

Finally, in the June 2015 Board decision, the issues of service connection for TBI, headaches, bilateral eye, myocarditis, respiratory, hypertension, skin and alcohol abuse disorders, increased evaluation for PTSD, and entitlement to TDIU were remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

The issues of service connection for respiratory, TBI, and headache disorders, increased evaluation claims for the Veteran's lumbar spine and right shoulder disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a heart disorder, including myocarditis, or residuals thereof, during the course of his claim and appeal.  

2.  The Veteran has not had hypertension during the course of his claim and appeal.  

3.  The Veteran's dyshidrotic eczema did not have onset during service and was not caused by his service.

4.  The Veteran's eye disorder manifested by floaters, diagnosed as posterior vitreous detachment, did not have onset during service and was not caused by his service.

5.  The Veteran's alcohol abuse/dependence was not caused and has not been aggravated by his service-connected PTSD.  

6.  Throughout the appeal period, the symptoms associated with the Veteran's PTSD were chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, resulting in no more than occupational and social impairment with reduced productivity and reliability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a heart disorder, to include myocarditis or any residuals thereof, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for establishing service connection for an eye disorder manifested by floaters have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for establishing service connection for alcohol abuse as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  The criteria for establishing an initial evaluation in excess of 50 percent for the Veteran's PTSD, for the periods excluding December 13, 2013 through March 31, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2012 and November 2013.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in May 2012, September 2012, and March 2016; those examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension and myocarditis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  

Myocarditis

On appeal, particularly in his October 2012 notice of disagreement, the Veteran asserts that his myocarditis is related to his smallpox vaccination in service and/or caused or aggravated by his service-connected PTSD.  The Veteran has submitted treatise evidence in November 2012 which purports to link his myocarditis to his service-connected psychiatric disorder.

The Veteran's service treatment records document that prior to April 2003, the Veteran's heart was normal.  In March 2003, just after reenlistment at that time, the Veteran was given a smallpox vaccination.  In April 2003, shortly after receiving that vaccination, the Veteran was seen for chest pain.  Eventually, the Veteran was worked up for and diagnosed with myocarditis or cardiomyopathy as secondary to the smallpox vaccination that he received.  In a July 2003 line of duty report indicated that the Veteran's cardiac symptomatology in April 2003 was in the line of duty as a result of his smallpox vaccination.  

In a private July 2003 treatment record, it was noted that after discharge in May 2003 the Veteran was to be evaluated by cardiology.  In June 2003, the Veteran had a normal stress test, cardiolilte perfusion test, echocardiogram, EKG and CPK; Dr. P.B.-whose records are in the Veteran's service treatment records and were reviewed by the Board-found that the Veteran did not have any residuals from his myocarditis at that time.  

In an April 2004 letter, the Director of the Military Vaccine Agency indicated that the Veteran's cardiac problem was due to an adverse reaction to his smallpox vaccination and that after taking medication his condition resolved.  An Aeromedical Summary Examination dated 3 days later additionally indicated that the Veteran's myocarditis condition had resolved and that he had no symptoms for over 9 months.  

A private September 2005 examination revealed that the Veteran had a history of an adverse reaction to the smallpox vaccination that resulted in either myocarditis or pericarditis.  The examiner noted that the Veteran had been asymptomatic and that from his perspective the Veteran did not need any further work-up at that time.  

After filing for his claim of service connection, the Veteran underwent a VA examination of his heart in May 2012.  During that examination, the Veteran was not diagnosed with any heart disorder.  The examiner opined at that time that the 

Veteran did develop mild elevation of cardiac enzymes which developed soon after given a smallpox vaccination prior to deployment.  The diagnosis was suspected myocarditis from the smallpox vaccination.  The workup included EKG, echocardiogram and stress test.  All of which were reported as normal and the mild elevated troponin levels returned to normal.  The Veteran currently has no cardiac symptoms to suggest myocarditis and physical exam, heart auscultation was normal without evidence of cardiac enlargement. . . . This Veteran's evaluation for myocarditis secondary to [] smallpox vaccination in 2003 resolved and there is no evidence of any cardiac symptoms or aggravation of any heart [condition] at present.

Likewise, the Veteran underwent another VA general medical examination in September 2012, at which time the examiner noted the above medical history.  The examiner noted that, at present, the Veteran was "not describing any specific functional limitations to any cardiac-related symptomatology although he report[ed] some occasional chest pain that do not appear to be related to exertion or consistent with angina.  He has no evidence of ischemic heart disease."  The examiner additionally noted that the Veteran reported occasional shortness of breath and chest pains which did not appear to be related to any cardiac condition and that the Veteran was not taking any medications regarding any myocarditis, pericarditis, or other heart condition.  

On examination, the examiner noted the Veteran was diagnosed with myocarditis in 2002 secondary to his smallpox vaccination.  The examiner opined that the Veteran's shortness of breath was noted in the 2002 timeframe and that subsequent workup demonstrated evidence of myocarditis as secondary to his smallpox vaccination.  The examiner noted that the Veteran's current shortness of breath is shown to be from 2008-2009, by the Veteran's own history.  The examiner explained that there was no specific diagnosis or condition of a pulmonary-respiratory nature directly related to his service-connected shortness of breath and that the Veteran likely had some changes due to a longstanding smoking history.  

Finally, the Veteran underwent a March 2016 VA examination of his heart.  The examiner again noted a history of diagnosis of myocarditis in April 2003 as secondary to a smallpox vaccination during service; the examiner cited the medical history and service treatment records above and stated that his myocarditis had "since resolved."  After examination, the examiner did not note any current diagnosis of myocarditis.  The examiner concluded as follows:  

The findings of sinus tachycardia, premature ventricular contraction and mild hypertension are of uncertain clinical significance.  On record review there is no mention of hypertension and the level of hypertension noted on physical exam today generally would not be treated.  Most of the EKGs reviewed in the medical records show normal sinus rhythm and sinus tachycardia noted on physical exam would also generally be monitored and not treated.  Premature ventricular contractions are usually incidental findings on EKG and do not need treatment.  Portal hypertension is caused by either cirrhosis of the liver or blockage of the venous system within the liver and not the arterial system and are not related to cardiac disease. . . . It is more likely than not that the Veteran's myocarditis was incurred in service.  The medical records document this diagnosis in his [service treatment records] related a small pox immunization received during service.

The Board has additionally reviewed the Veteran's VA treatment records of record.  Those records do not demonstrate any treatment for, complaints of, or diagnosis of any heart condition, particularly myocarditis.  The Board further acknowledges that since the last April 2016 supplemental statement of the case (SSOC) VA treatment records have been added to the file, although they are not relevant or pertinent to the Veteran's myocarditis/heart claim as they do not have any treatment, complaint or diagnosis of a heart disorder.  

Consequently, the Board must find that based on the foregoing evidence, the Veteran does not have a current disability on which a claim of service connection for a heart disorder to include myocarditis can be predicated.  Specifically, while the Board concedes that the Veteran had a diagnosis of myocarditis or pericarditis during military service as secondary to an adverse reaction to a smallpox vaccination, that condition resolved during the Veteran's military service.  The Veteran does not have any residuals of that condition, as has been demonstrated during the Veteran's several VA examinations of record.  

There is no indication that the Veteran has any expertise in medical matters.  He is thus considered a layperson.  Factors that go into determining whether a layperson's opinion or diagnosis is competent evidence are the complexity of the medical question or the condition sought to be diagnosed as well as whether a determination can be made based simply on observation with one's senses.  Under the facts of this case, whether the Veteran has a heart disorder is not a simple question and not one that can be diagnosed by observation by one's senses alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran may be of the opinion that he has a heart condition as a result of military service, his opinion that he has that condition, or residuals thereof, is not competent evidence.  

The Board does note that during the Veteran's most recent VA examination, it appears that there were diagnoses of premature ventricular contractions and sinus tachycardia.  However, the examiner noted that that the ventricular contractions were incidental findings and did not require treatment.  Likewise, the sinus tachycardia would generally be monitored and not treated; the examiner additionally noted that the EKG's in his service records generally noted a normal sinus rhythm.  Consequently, even though the examiner appears to have indicated that there were heart disorders, such did not rise to the level of a diagnosis such that the Veteran has a current heart disability.  

Consequently, the preponderance of evidence is against a finding that the Veteran has had a disability of his heart since he was separated from active service.  The evidence tends to show that the Veteran's myocarditis resolved in service without any residuals and there are no findings in his VA examinations which document that there is any current heart disability.  Service connection for a heart disorder, to include myocarditis or any residuals thereof, is therefore denied at this time.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hypertension

On appeal, particularly in his November 2012 notice of disagreement, the Veteran has asserted that he has hypertension and that such is related to military service and/or his service-connected psychiatric disorder.  The Veteran has additionally submitted treatise evidence regarding the purported link between his PTSD and hypertension.  

Hypertension is defined for VA purposes as having diastolic blood pressure that is predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different dates.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  

The Veteran's service treatment records do not demonstrate any treatment for, complaints of, or diagnosis of hypertension.  

Likewise, the Veteran's VA treatment records do not demonstrate any diagnosis of or treatment for hypertension.  The Board acknowledges that VA treatment records were obtained and associated after the most recent April 2016 SSOC, although the Board finds that those records are not relevant or pertinent to the hypertension claim as they do not demonstrate any diagnosis of or treatment for hypertension.  

The Veteran underwent a VA hypertensive examination in September 2012.  At that time, the examiner did not diagnosis the Veteran with hypertension.  The examiner noted that the Veteran did not have any treatment plan and did not take medication for hypertension, nor did he have hypertension confirmed by blood pressure readings taken at 2 or more times on at least 3 different dates.  To that end, the examiner noted the following blood pressure readings: 132/87 on September 19, 2012; 126/87 on August 5, 2012; and, 110/69 on July 22, 2012.  

The Veteran also underwent a VA heart examination in March 2016; that examiner did not diagnose the Veteran with hypertension at that time, although he did render an opinion which is noted above with respect to the myocarditis claim.  The Board reincorporates that evidence herein by reference.  

In an April 2016 addendum, the examiner clarified that the Veteran does not have a diagnosis of hypertension for VA purposes, noting that his medical records consistently document systolic blood pressure readings less than 160mm and diastolic blood pressure readings less than 90mm.  

The evidence just listed tends to show that the Veteran has not had hypertension at any time during the course of his claim and appeal.  He has not pointed to evidence sufficient to support a diagnosis and, for the same reasons explained for the heart disorder, his lay statements are not, under the facts of this case, competent evidence that he has had hypertension.  

As noted by the two examiners, the Veteran's blood pressure readings do not demonstrate a diagnosis of hypertension or isolated systolic hypertension at any time during the appeal period.  Likewise, the Veteran is not shown to be diagnosed with hypertension at any time during the appeal period by any treatment provider, nor has he demonstrated that he is taking any medication to treat that condition.  

Consequently, as the evidence is against a finding that he has hypertension or isolated systolic hypertension for VA purposes, the Board must deny service connection that condition at this time as there is no evidence of a current disability.  See 38 C.F.R. §§ 3.102, 3.303; McClain, supra; Brammer, supra.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Skin Disorder

On appeal, the Veteran has asserted that his skin disorder is related to military service.  

The Veteran's service treatment records document that in August 1996, the Veteran was treated for multiple warts of various sizes on his hands and feet.  The Veteran sought treatment for those again in October 1996 and then again in March 1997.  Eventually, the Veteran had these removed in May 2003.  

In March 2009, the Veteran sought treatment for itching on the bottom of his feet for a month; he was diagnosed with molluscum contagiosum at that time.  In April 2010, the Veteran again sought treatment for multiple dermatological conditions, including nodules/papules of his left nasal fold, left axilla and left thigh.  These were diagnosed as "bumps on/in the skin."  He followed-up in June 2010, at which time it was noted that he had not filled his prescription yet for his dermatitis.  

Finally, in July 2011, the Veteran sought treatment for raised skin colored patches on his right biceps that had been present for 5 months; the Veteran was diagnosed with nummular eczematous dermatitis and was prescribed hydrocortisone cream.  On his follow up, it was noted that it had mostly resolved with the hydrocortisone, although not completely due to the Veteran's inconsistency of application of the prescribed cream.  A diagnosis of atopic dermatitis was noted at that time.  

The Veteran filed his claim of service connection in January 2012.  He underwent a VA skin examination in May 2012.  At that time, the examiner noted that the Veteran had a diagnosis of dermatitis or eczema in 2009.  The Veteran reported that he developed a small rash/blisters in the web spaces of his hands and was given a topical cream during military service.  He reported not having any current active rashes or blisters on his hands or feet and denied using any topical creams at that time.  He reported that he had not had a recurrence of the rash since his return from Iraq.  After physical examination, the examiner determined that the Veteran did not have any of the specific skin conditions listed in the examination form.  The "Veteran has no lesions or rash on his hands since resolution of rash after treatment [in] 2009."  The examiner then opined that the Veteran's skin condition was less likely than not related to his military service.  The examiner continued by stating

Veteran states that he recalls developing a rash on his hands for which he was given [a] topical cream.  The rash resolved with use of the cream and the need to wear gloves.  At the present time the Veteran has no rash and does not use any topical or systemic creams or ointments for same.  Physical exam was negative for any presence of rash on hands or face. . . . On this examination there was no presence of rash and Veteran denied any rash or use of medications including topicals since last treated in 2009.  As no rash or treatment for same is present, no further opinion [is] provided or required.  

In September 2012The Veteran underwent another general medical VA examination, including of his skin condition.  The Veteran reported "symptoms consistent with dyshidrotic eczema as affecting the hands and feet bilaterally."  He reported that the condition dated back to 2008, while on active duty, and that he was given some cream in the past that provided only minimal benefit.  He denied using any current treatment, including creams or other therapies.  He reported that his condition waxes and wanes on a monthly basis and that flare-ups can last approximately a week.  His skin lesions consist of "some clear blisters with some mild burning and itching and occasional erythema."  The examiner again stated that the "condition described as per examination is consistent with a dyshidrotic eczema affecting the hands and feet bilaterally."  However, on physical examination at that time, the examiner stated that the Veteran did not have any of the specific skin conditions listed on the examination form.  In an October 2012 addendum, the examiner opined as follows:  

Four volumes of c[laims] files were reviewed.  The "warts" noted in 1997 and 2003 are completely separate issues and have nothing to do with the current bilat[eral] hand/feet complaints.  They are 2 separate issues and have nothing to do with each other.  Therefore, the skin condition he has now is NOT caused by the warts in service.  No evidence to suggest aggravation.  He now appears to have a dyshidrotic eczema of the hands and feet, intermittent/recurring.  This would indicate a current diagnosis of a bilat[eral] hand/feet skin condition (dyshidrotic eczema), despite not being present during an earlier (2012) [] examination.  

Another examiner, in a June 2013 addendum, indicated that he reviewed the Veteran's claims file, particularly records from 2010, which indicated a diagram of left temple and left nose lesions; he noted that those lesions measured 3x4mm at that time.  "These small discrete lesions are not indicative of dyshidrotic eczema."  

In a March 2014 statement, the Veteran stated as follows:  

POMPHOLYX [a form of dyshidrotic eczema], is what the VA here has finally determined is the bumps I get on my hands.  I don't know what inflames them, and have been giving something for it, but after seeing two PA's and one Nurse practitioner in Dermatology, these go back in my medicinal file starting in late 2008, I believe it was caused by POL exposure daily, then flying with light amounts on my hands for 6-8 hours.  Not enough to notice, but with constant exposure, once the little nods are there they stay there and now i when i use hand sanitizer or certain types of shampoos conditioners or even soaps, they get inflamed.  These were not there prior to deployment.  Once again, report to medical, not diagnosis properly until I got to this VA, I have been trying to figure out what it was for the longest time, they figured it out in three 2 minute look.

The Veteran underwent a VA examination of his skin condition in March 2016.  At that time, the examiner noted that the Veteran was diagnosed with dyshidrotic eczema in September 2012.  The Veteran reported that he had skin lesions on his fingers and feet since being in Iraq in 2008.  He was treated with hydrocortisone and his condition continued to flare-up periodically.  The examiner noted that the Veteran's medical records documented that he was evaluated for a rash of the right bicep and left shoulder and was diagnosed with atopic dermatitis in July 2011; "the [service treatment records] are silent with regards to lesions on the hands and feet."  After physical examination, the examiner opined as follows:  

It is less likely than not that the Veteran's diagnosis of dyshidrotic eczema is related to active service or any incident of service to include exposure to jet fuel, other chemical or service in the Persian Gulf.  It would be expected that there would be a generalized effect on the skin instead of involvement of only the hands and feet unless there was specific contact with only the hands and feet.  The medical documentation doesn't note this being the case.  In addition dyshidrotic eczema has an unknown cause.

Finally, the Board has reviewed the Veteran's VA treatment records and they do not demonstrate any diagnosis of or treatment for any skin disorders.  The Board acknowledges that VA treatment records were obtained and associated after the most recent April 2016 SSOC, although the Board finds that those records are not relevant or pertinent to the skin claim as they do not demonstrate any diagnosis of or treatment for any skin disorders.  

Based on the foregoing evidence, the Board finds that service connection for a skin disorder is not warranted.  The Veteran is currently shown to have a current disability, diagnosed as dyshidrotic eczema, and he was noted to have warts and dermatitis during military service.  Thus, the first two elements of service connection have been met.  

The Board notes that eczema is not a noted a chronic disease, and therefore the Veteran's lay statements regarding any chronicity of that disease cannot abrogate the need for a nexus in this case.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Again, the Veteran has not demonstrated that he has the expertise necessary to provide a competent opinion as to whether any current symptoms were caused by or are related to his active service.  The facts of this case do not lend themselves to a diagnosis by observation by one's senses and any other nexus opinion would require knowledge outside the realm of a non-expert.  

Consequently, the Board is left with the several VA examiners' opinions in this case.  Those opinions all agree that the Veteran's current skin disability is not due to or otherwise related to military service.  Those examiners all reviewed the claims file, including the Veteran's lay statements, and determined that his skin disorder in service was not dyshidrotic eczema, which is his current disability, and that disorder was not related to military service, including any chemical exposure therein.  There is no evidence of record to refute these findings and the Board finds those VA examiners' opinions to be the most probative evidence of record.  

Accordingly, service connection for a skin disorder is denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Bilateral Eye Disorder Manifested by Floaters

On appeal, particularly in his November 2012 notice of disagreement, the Veteran asserts that he had been diagnosed with posterior vitreous detachment, resulting in floaters in his eyes.  The Veteran asserts that his head trauma in service and the "jarring helicopter pilots withstand" during their duties caused his bilateral eye disorder.  

Initially, the Veteran's service treatment records document diagnoses of myopia, refractive error of the eye, and astigmatism.  Service connection for these conditions cannot be awarded as they are not considered to be diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  

The Veteran's service treatment records further document that he sought treatment for left eye irritation in August 2011, at which time he was diagnosed with acute conjunctivitis; he was also noted to have a small sty to his left lower eyelid.  There is no service treatment record documenting any treatment for or complaints of floaters of the eyes during military service, nor is there any diagnosis of or treatment for posterior vitreous detachment during service.  

After filing his claim of service connection in January 2012, the Veteran underwent a VA eye examination in September 2012.  During that examination, the Veteran was diagnosed with floaters in his right eye.  The Veteran reported that he had a chronic floater in his right eye that has been present and unchanged for many years; he reported it was present during and after his military service and was unsure if it was present prior to service.  He denied any prior ocular problems, surgery or trauma.  After physical examination, the examiner noted that the Veteran was diagnosed with posterior vitreous detachment of the right eye.  The examiner further concluded that such was 

due to age related degeneration of the vitreous.  It often causes floaters.  The [Veteran] should monitor himself for signs and symptoms of retinal tear and detachment which can rarely occur.  If they occur he should be seen immediately.  The Veteran has no reported history of eye trauma or injury while in the service that may have induced earlier development of a [posterior vitreous detachment].  The posterior vitreous separation is not at least as likely as not related to the Veteran's service.  

In January 2016, VA obtained an addendum opinion respecting the Veteran's bilateral eye claim.  That examiner opined as follows:  

I have reviewed the conflicting medical evidence and am providing the following opinion: The Veteran's diagnosed posterior vitreous detachment is less likely than not a congenital condition.  The term congenital implies present from birth.  There are eye exams in the record that indicate a normal vitreous in the past.  Posterior vitreous detachment is a condition in which degeneration and liquifaction of the vitreous result in a separation of the vitreous from the retina.  This is common with the aging process and while most common in those 50 years of age and older it is not considered rare for someone in their 40s or even 30s to develop a posterior vitreous detachment.  Environmental exposures are not known to cause o[r] aggravate vitreous degeneration or vitreous detachments.  Things such as prior intraocular surgeries or eye trauma are known to lead to early vitreous detachments however there is no indications in the records that there is a history of intraocular surgery or direct eye trauma.  The most recent examination did not indicate the presence of a left eye disorder.  Even without a frank posterior vitreous detachment it is extremely common to note floaters in the vision.  This is also due to age related degeneration of the vitreous cavity which is considered part of the normal aging process.  Likely eventually a posterior vitreous detachment will occur in the left eye as well it just hasn't happened yet or been identified as of the last exam.

Finally, the Board has reviewed the Veteran's VA treatment records and they do not demonstrate any diagnosis of or treatment for any eye disorders.  The Board acknowledges that VA treatment records were obtained and associated after the most recent April 2016 SSOC, although the Board finds that those records are not relevant or pertinent to the eye claim as they do not demonstrate any diagnosis of or treatment for any eye disorders.  

Based on the foregoing evidence, the Board finds that service connection for a bilateral eye disorder, to include a disorder manifested by floaters, is not warranted.  Specifically, the Board notes that the Veteran had a diagnosis of acute conjunctivitis in service; that condition appears to have resolved during his military service and has not been shown to be a current disability at this time.  Consequently, the Board will not address that eye disorder further at this time.  

Regarding the Veteran's right eye, there is a diagnosis of a posterior vitreous detachment noted of record; such a diagnosis is known to manifest itself with floaters.  Consequently, the right eye does have a current disability at this time.  

Respecting the left eye, the Board finds that the Veteran's left eye does not have any current disability shown in the records.  However, the Board acknowledges that the Veteran has competently and credibly asserted that he has floaters in his left eye.  The most recent VA examiner indicated that even though no current left eye disorder has been diagnosed, it is likely that the Veteran's left eye also has a vitreous detachment which has yet to be diagnosed as of the last examination and would thus account for the Veteran's statements regarding symptoms.  Consequently, the Board will proceed with analysis of the claim as if the Veteran has a current disability of both eyes, diagnosed as bilateral posterior vitreous detachment.  

The Board notes that there are no complaints of, treatment for, or diagnosis of posterior vitreous detachment of either eye during the Veteran's military service.  The Board acknowledges that the Veteran was treated for refractive errors of the eye and conjunctivitis during military service; however, neither of those conditions is consistent with posterior vitreous detachment and/or floaters.  

Moreover, the Board also acknowledges the Veteran's statements in September 2012 that he had floaters in his right eye for many years, including during military service.  The Board finds those statements to be not credible in this case, particularly in light of the lack of reporting of any floaters during military service or in any treatment for his eyes during military service.  Of particular note, the Veteran was treated for eye irritation as recently as July 2011 while in service and he did not report seeing floaters at that time.  If he had floaters it follows that he would also have reported that because he reported other eye symptoms.  The treatment records appear complete.  The Board therefore finds the Veteran's lack of reporting during military service and the other medical evidence at that time which does not indicate any posterior vitreous detachment of either eye to be more probative evidence.  

The Board, however, does acknowledge that the Veteran served in the Persian Gulf during his period of service and would have been exposed to many environmental factors as a result of that service, such as sand, dust, and chemicals.  See 38 U.S.C.A. § 1154 (West 2014).  Thus, the Board finds that the second element of service connection has been met in this case.  

Consequently, this case turns on the nexus element.  The Board does not find that the need for a nexus in this case has been abrogated, as posterior vitreous detachment is not a presumptive chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker, supra.  Moreover, the Board has found the Veteran's lay statements regarding continuity of symptomatology to be not credible, as discussed above.  

Similar to the other medical questions in this case, and for the same reasons, the Veteran's opinion that he has an eye disorder that had onset during or was caused by service is not competent evidence.    

Therefore, the only competent evidence of record regarding whether the Veteran's bilateral eye disorders manifested by floaters, diagnosed as posterior vitreous detachment, are due to service are the VA examiners' opinions in this case.  The Board finds that those opinions are the most probative evidence of record.  Those opinions relate the Veteran's posterior vitreous detachment to the aging process, rather than any in-service injury or event, to include any exposure to environmental factors during his period of service in the Persian Gulf.  To this end, the most recent January 2016 examiner's opinion is the most probative evidence of record.  

Accordingly, service connection for a bilateral eye disorder manifested by floaters-diagnosed as posterior vitreous detachment-must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Alcohol Abuse

No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  Thus, while the Board acknowledges that the Veteran's service treatment records document alcohol abuse and/or dependence during military service, such cannot be awarded service connection on a direct basis in this case.  

However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder. Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen, at 1381.

The Veteran has averred on appeal, particularly in his November 2012 notice of disagreement and in a January 2015 statement, that his alcohol abuse/dependence is secondary to his service-connected PTSD.  Specifically, the Veteran stated that he "uses alcohol in excess to cope with his PTSD symptoms and stress"; he further argues that there is a high correlation between alcohol abuse/dependence (or alcoholism) among those that struggle with PTSD.  He also indicated that, while he drank and abused alcohol prior to military service, the substantial trauma he suffered during military service-which resulted in his PTSD-has "likely induced him to drink more."  

To that end, the Veteran has submitted treatise evidence in November 2012.  The first such piece of evidence is from the National Center for PTSD Factsheet, which is found on VA's website.  That Factsheet notes that 

PTSD does not automatically cause problems with alcohol use; there are many people with PTSD who do not have problems with alcohol. . . . People with PTSD are more likely than others with similar backgrounds to have alcohol use disorders both before and after being diagnosed with PTSD, and people with alcohol use disorders often also have PTSD.  Being diagnosed with PTSD increases the risk of developing an alcohol use disorder. . . . Sixty to eighty percent of Vietnam veterans seeking PTSD treatment have alcohol use disorders. . . . War veterans diagnosed with PTSD and alcohol use tend to be binge drinkers.  Binges may be in reaction to memories or reminders of trauma. . . . Many individuals with PTSD experience sleep disturbances (trouble falling asleep or problems with waking up frequently after falling asleep).  When a person with PTSD experiences sleep disturbances, using alcohol as a way to self-medicate becomes a double-edged sword.  Alcohol use may appear to help symptoms of PTSD because the alcohol may decrease the severity and number of frightening nightmares commonly associated with PTSD.  However, alcohol use may, on the other hand, continue the cycle of avoidance found in PTSD, making it ultimately much more difficult to treat PTSD because the client's avoidance behavior prolongs the problems being address in treatment.

The Veteran also submitted an article, titled "Substance Use Disorders in Patients with Posttraumatic Stress Disorder: A Review of the Literature."  On the top, under a section with the title Results, the article summarized as follows:  

High rates of comorbidity suggest that PTSD and substance use disorders are functionally related to one another.  Most published data support a pathway whereby PTSD precedes substance abuse or dependence.  Substances are initially used to modify PTSD symptoms.  With the development of dependence, physiological arousal resulting from substance withdrawal may exacerbate PTSD symptoms, thereby contributing to a relapse of substance use.  Preclinical work has led to the proposal that in PTSD, corticotropin-releasing hormone and noradrenergic systems may interact such that the stress response is progressively augmented.  Patients may use sedatives, hypnotics, or alcohol in an effort to interrupt this progressive augmentation.  

In addition to the above, the Veteran additionally highlighted portions of the article; those highlighted portions are as follows:  

Alcohol use disorders and other substance use disorders are extremely common among patients with posttraumatic stress disorder (PTSD). . . . Although intoxication and withdrawal symptoms vary across abused substances, all substance use disorders share key features.  They include a maladaptive pattern of substance use leading to failure to fulfill work, school, or home obligations; legal problems; and substance-related interpersonal problems. . . . Studies of both combat veterans and civilians with PTSD have demonstrated that, among men with PTSD, alcohol abuse or dependence is the most common co-occurring disorder, followed by depression, other anxiety disorders, conduct disorder, and nonalcohol substance abuse or dependence.

The Board has reviewed the Veteran's VA treatment records; those records demonstrate consistent treatment and diagnosis of either alcohol abuse or dependence.  

The Board also acknowledges that VA treatment records were obtained and associated after the most recent April 2016 SSOC; however, while those records do address the Veteran's mental health and in particular his alcohol abuse/dependence, the Board finds that those records are not relevant or pertinent because they do not provide any additional information beyond what was in records prior to April 2016.  

The Veteran underwent a VA psychiatric examination in May 2012; he was diagnosed with PTSD and alcohol dependence at that time.  After examination, the examiner noted that the Veteran's PTSD was related to his fear of hostile military activity, although his main issue was his "rampant alcohol dependence.  The Veteran's alcohol dependence was not caused by nor aggravated by the PTSD, or vice versa."  

In September 2012, the Veteran underwent another VA psychiatric examination, again being diagnosed with PTSD and alcohol dependence.  No opinion was given at that time.  

In March 2016, the Veteran underwent another VA psychiatric examination with the same examiner as in May 2012.  He was diagnosed with PTSD and severe alcohol use disorder.  With regards to the Veteran's alcohol use disorder, the examiner opined as follows:  

The Veteran's alcohol use disorder is profound and his interventions since 2013 when he was last involved with VANWIHCS have been primarily for his alcohol use disorder.  The VANWIHCS Librarian has conducted an extensive literature review search of PTSD causing or aggravating alcohol use disorder, in this case severe to profound.  Terms in the professional peer reviewed research include but are not limited to: 1) linked to; 2) associated with; 3) parallel to; 4) correlated with; 5) co-relationship; 6) and/or comorbidity.  Please note that these terms do not describe the statistical methodology utilized in statistical research for "cause-effect" studies.  PTSD has not been found in professional peer reviewed\scientific research, to cause alcohol use disorder or aggravate alcohol use disorder.  The alcohol use disorder is entirely separate.

Based on the foregoing evidence, the Board finds that the preponderance of evidence is against a finding that the Veteran's alcohol abuse disorder was caused or aggravated by his PTSD.  The VA fact sheet and research article submitted provide evidence of some comorbidity and possible or hypothetical relationships between alcohol abuse disorders and PTSD but are not in the nature of showing a cause and effect relationship or clear aggravation relationship.  As such, that evidence is afforded less weight than the more specific medical opinion evidence that is particular to this Veteran and includes interpretation by a medical professional.  As to the Veteran's opinion that his alcohol disorder was caused or is aggravated by his PTSD, he does not have sufficient expertise to provide an opinion of causation or aggravation of one by the other.  

Consequently, the evidence of record, including the two medical opinions from the VA examiner, demonstrates that there is not a link to or any aggravation by the Veteran's PTSD; the VA examiner indicated that the alcohol abuse/dependence was a separate disorder entirely.  The VA examiner indicated that he reviewed the claims file and stated unequivocally that the medical literature did not support a finding of causation or aggravation in this case.

Accordingly, service connection for alcohol abuse as secondary to service-connected PTSD must be denied based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.310.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed his claim for service connection on January 27, 2010, which is the date he has been awarded service connection for his PTSD.  The Veteran's psychiatric disability has been evaluated as 50 percent disabling from January 27, 2010 through December 12, 2013, and for the period beginning April 1, 2014.  During the period of December 13, 2013 through March 31, 2014, the Veteran has been awarded a temporary total evaluation under 38 C.F.R. § 4.29 for his PTSD due to hospitalization in excess of 21 days; that period is excluded in this analysis.  The Veteran's PTSD evaluation has been assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

As noted above, the Board has reviewed the Veteran's VA treatment records.  Generally, those records indicate consistent treatment for his alcohol dependence, which as discussed above is not related to his PTSD.  The Board has also received mental health treatment for his PTSD throughout the appeal period; those records are generally substantially similar to a September 2013 psychiatric treatment record.  

During the September 2013 treatment, the Veteran reported that he was out of his medications and that his current orders were suspended.  He also reported that he had an ongoing relationship with a girl that was going badly; she was the reason he went to jail, although he still intended to continue seeing her.  The examiner noted that he suspected the Veteran was abusive of alcohol.  On examination, the Veteran was guarded with fair hygiene; he appeared his stated age.  His mood was neutral, with a restricted affect.  His speech was spontaneous with appropriate vocabulary and his thought processes were goal-directed and logical without abnormal thought content, behavior or evidence of psychosis.  The Veteran denied any wish to harm himself or others.  His judgment and insight were poor; he had average intelligence and his psychomotor activity was within normal limits.  The Veteran was diagnosed with alcohol abuse and PTSD, and the examiner assigned him a GAF score of 60.  

The balance of the Veteran's VA treatment records are similar with some slight variation of assigned GAF scores.  Overall, however, his psychiatric symptomatology remained substantially similar to that noted in the September 2013 VA treatment record.  

The Board additionally acknowledges that VA treatment records which address the Veteran's mental health and psychiatric disability were associated with the claims file after the April 2016 SSOC.  However, the Board finds that those records are not relevant or pertinent because those records do not provide any additional symptoms or severity of the symptoms that were not already shown in previous VA treatment records.  

The Veteran underwent a VA examination of his PTSD in May 2012.  At that time he was diagnosed with PTSD.  The examiner concluded that the Veteran's occupational and social impairment was deficient in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  However, the examiner further clarified that the Veteran's PTSD would lead to social and occupational impairment with reduced reliability and productivity, whereas the Veteran's alcohol abuse led to deficiencies in most areas.  

The Veteran reported that he was married for 9 years and was recently divorced, in between getting two DUI's the previous year.  He had three children and his ex-wife had custody of the children and he was not given an opportunity to see his children.  He reported mainly watching TV and drinking alcohol all day.  The Veteran indicated that he was subject to court martial the previous year for two DUI's within two weeks.  He was currently attending school and was 3 classes away from graduating in aeronautics and 18 credits shy of a degree in criminal justice.  With respect to present symptoms, the examiner noted that the Veteran had anxiety and chronic sleep impairment; he was capable of managing his own funds.  The examiner concluded that the Veteran's main issue was his "rampant alcohol dependence."

The Veteran underwent another VA PTSD examination in September 2012.  At that time, the Veteran was diagnosed with PTSD and alcohol dependence and assigned a GAF score of 55.  That examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The Veteran reported the same history regarding his previous marriage and children; he noted that he lived out away from Lincoln and would occasionally stay with a female friend in Lincoln.  He occasionally talks with another friend who lives down the street from his female friend.  The Veteran reports he sleeps with his clothes on and does not feel safe unless he is in clothes; he will sometimes not take his shoes off or sleep under the sheets, only changing his clothes the next day.  The Veteran reported not taking any classes since his last examination and was not employed due to just getting out of treatment for his alcohol dependence; he was looking for a job at that time.  He was avoiding any jobs in public service and reported that he spends most of his time alone.  He reported taking medications for his nightmares and anxiety, which has helped him sleep more-6 hours a night-although he still awakens during the night.  

During the examination, the examiner noted the Veteran came to the interview dressed casually and unshaven.  He was very verbal and tangential, but was able to be re-directed.  He was oriented to all spheres, and his attention and concentration were intact.  He reported his mood was anxious, irritated and lost; he reported sometimes being agitated.  His judgment and insight were intact.  He reported sleep problems.  He was able to interpret a proverb and his remote, intermediate and recent memories were intact.  The Veteran reported dreams and sitting and thinking, "trying to get things rebooted again."  He reported being arrested for assault of his mother since his last VA examination; he reported that after that he left his mother's house and has stayed in his truck and continues to feel unsafe anywhere, including in his own room.  The Veteran reported that he had not used alcohol since his last rehab at VA, although he later said he could not lie and admitted to having using alcohol since then; the examiner stated he noticed an odor of alcohol.  Present symptoms included depressed mood and anxiety; he was capable of managing his own funds.  

Finally, the Veteran underwent another VA examination for his PTSD in March 2016, with the same examiner as in May 2012.  The examiner diagnosed the Veteran with PTSD and severe alcohol use disorder.  The examiner noted that the Veteran has moved around a lot, with addresses at a VA domiciliary in South Dakota, and also in Nebraska and North Carolina within the past few months.  The examiner additionally noted that the Veteran came to the examination drunk and during the course of the examination was arrested for assault of VA and state police officers; the examiner was unable to obtain a complete medical history or report of symptoms from the Veteran prior to his arrest.  

The examiner, however, indicated that the symptoms associated with the Veteran's PTSD were chronic sleep impairment and disturbance of motivation and mood, which resulted in occupational and social impairment with reduced productivity and reliability.  The symptoms associated with the Veteran's alcohol use disorder were disorientation to time and place, spatial disorientation, impaired impulse control, impaired judgment, and neglect of personal hygiene and appearance, resulting in total occupational and social impairment.  The Veteran was noted to be capable of managing his own funds.  

Based on the foregoing evidence, the Board finds that an increased evaluation for the Veteran's PTSD is not warranted.  As noted above, the Veteran's PTSD symptoms include a restricted affect, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships, as noted in all of his psychiatric examinations and treatment records.  The May 2012/March 2016 examiner opined that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  

While the Board acknowledges that there are significantly more severe psychiatric symptoms present, all of those symptoms have been attributed to the Veteran's nonservice-connected alcohol abuse/dependence.  As those symptoms have been clearly attributed to a nonservice-connected disability, the Board is precluded from considering those symptoms when assigning an evaluation for the Veteran's PTSD.  See Estaban v. Brown, 6 Vet. App. 259 (1994); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

As the symptomatology attributed to the Veteran's PTSD does not warrant a finding of social and occupational functioning in most areas, the Board is unable to assign an evaluation higher than currently assigned during the applicable periods on appeal at this time; the increased evaluation claim for the Veteran's PTSD is therefore denied at this time.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria for the Veteran's PTSD contemplates the totality of his social and occupational functioning, and the impairment of that functioning as a result of his psychiatric disability and includes not merely the symptoms listed but symptoms of like kind.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, referral for extraschedular consideration is not in order.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service-connected for bilateral pes planus, thoracolumbar spine strain, gastroesophageal reflux disease (GERD), right shoulder strain and tendinopathy, and tinnitus.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a heart disorder, to include myocarditis or any residuals thereof, is denied.  

Service connection for hypertension is denied.  

Service connection for a skin disorder is denied.  

Service connection for a bilateral eye disorder manifested by floaters is denied.  

Service connection for alcohol abuse as secondary to service-connected PTSD is denied.  

An evaluation in excess of 50 percent for PTSD, for the periods excluding December 13, 2013 through March 31, 2014, is denied.  


REMAND

With regard to the Veteran's respiratory/asthma and TBI claims, the Board notes that the last adjudication of that decision was in an April 2016 SSOC.  Since that SSOC, the Veteran underwent a VA respiratory examination in May 2016.  Also, VA obtained a Neuropsychiatric/TBI addendum opinion in April 2016.  Both of those documents are relevant and pertinent to those claims.  

As the Veteran and his representative have not indicated that they wish to waive the AOJ's original jurisdiction over that evidence and that evidence is not subject to automatic waiver, the Board must remand the respiratory and TBI claims in order for the AOJ to address the April 2016 addendum and May 2016 VA examination and any other relevant evidence of record respecting those claims received since the April 2016 SSOC in the first instance.  

Respecting the headache claim, the Veteran and his representative have contended in statements of record that his headaches are the result of medications that he takes for his service-connected PTSD and GERD.  The Veteran underwent a VA examination of his headaches in March 2016; that examiner-nor any other examiner who has rendered an opinion respecting the Veteran's headaches-did not address the Veteran's secondary service connection theory of entitlement.  Accordingly, the Board must remand the case in order for an addendum opinion to be obtained from the March 2016 examiner as to this theory of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the lumbar spine and right shoulder claims, the Veteran's last VA examination of those disabilities was in 2012; the JMR indicated that the Board previously erred in relying on those examinations because the those examinations did not properly address additional impairment on flare-up under Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In light of the explicit finding that the Board remand those claims for clarification and in light of the extended period of time since the Veteran's last VA examinations of those disabilities, the Board remands those claims at this time, in compliance with the JMR, in order to afford the Veteran new VA examinations which adequately assess the current severity of those disabilities and in order to obtain the specified clarification.  See Mitchell, supra; see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Finally, in light of the remanded issues above, the Board finds that the issue of TDIU is intertwined with those issues and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Hot Springs and Omaha VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, right shoulder, headaches, TBI and respiratory disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Submit the claims file to the March 2016 headaches/neurological examiner in order for that examiner to provide an addendum opinion as to whether the Veteran has any headache disorder that was caused by or aggravated by his psychiatric and/or gastrointestinal disabilities.

The examiner should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric and/or gastrointestinal (GERD) disabilities have caused or aggravated (i.e., chronically worsened beyond the normal progression of that disease) his headache disorder.  If aggravation of the Veteran's headache disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his headache disorder prior to aggravation by the service-connected disabilities.

The examiner should additionally specifically address the Veteran's contentions that his medications that he takes for those disabilities have caused or aggravated his headache disorder.  

All opinions must be accompanied by an explanation.  If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to any periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  Any ankylosis, and at what degree, should be noted.

With respect to the lumbar spine disability, the examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.
(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.
(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  (Identify the number and duration of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.)
(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment or radiculopathy, and provide findings necessary to rate any such impairment found.  

As for radiculopathy, the nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology associated with his lumbar spine disability, particularly during flare-up and repetitive use.  The examiner must describe all functional impairment resulting from the Veteran's lumbar spine disability.  

Finally, the examiner should address the previous September 2012 VA examination and attempt to estimate the additional functional impairment during flare-up or because of pain or increased pain that was present at that time.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for VA examination in order to determine the current severity of his right shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to any periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  

The examiner should also specifically address whether there is any ankylosis of the right scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

The examiner should specifically address the Veteran's lay statements regarding symptomatology associated with his right shoulder disability, particularly during flare-up and repetitive use.  The examiner must describe all functional loss associated with the right shoulder disability.  

Finally, the examiner should address the previous September 2012 VA examination and attempt to estimate the additional functional impairment during flare-up or because of pain or increased pain that was present at that time.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ must readjudicate the Veteran's claims of service connection for respiratory, TBI and headache disorders, increased evaluations for lumbar spine and right shoulder disabilities, and entitlement to TDIU, taking into consideration all pertinent evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


